 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6

 7        LEO DURDEN,

                                     Plaintiff,
 8
                  v.                                          C17-651 TSZ
 9
          GEICO ADVANTAGE INSURANCE                           MINUTE ORDER
10
          COMPANY,
11                                   Defendant.
12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:

14        (1)     Counsel having advised the Court that this matter has been resolved, docket
   no. 87, and it appearing that no issue remains for the Court’s determination, NOW,
15 THEREFORE, IT IS ORDERED that this case is DISMISSED with prejudice and
   without costs. In the event settlement is not perfected, either party may move to reopen
16 and trial will be scheduled, provided such motion is filed within 60 days of the date of
   this Order.
17
            (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 16th day of January, 2019.
19

20                                                        William M. McCool
                                                          Clerk
21
                                                          s/Karen Dews
22                                                        Deputy Clerk

23

     MINUTE ORDER - 1
